On October 10, 2018, the Court heard oral argument on the application for leave to appeal the September 12, 2017 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.305(H)(1). In lieu of granting *807leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to that court for reconsideration in light of Luscombe v Shedd's Food Products Corp. , 212 Mich. App. 537, 539 N.W.2d 210 (1995).
I respectfully dissent from this Court's order vacating the judgment of the Court of Appeals and remanding for reconsideration in light of Luscombe v Shedd's Food Prod. Corp. , 212 Mich. App. 537, 539 N.W.2d 210 (1995), because I do not believe that consideration of Luscombe is necessary to decide the issues on appeal.
CAVANAGH , J., did not participate in the disposition of this case because the Court considered it before she assumed office.
Clement, J. (dissenting).